Title: To George Washington from Daniel Lyman, 4 August 1783
From: Lyman, Daniel
To: Washington, George


                        
                            Sir
                            Newport August 4th 1783
                        
                        I had the honor to receive Your Excellencys favor of the 9th Ulto a few days since on my return from Boston,
                            where I had been to take my leave of General Heath. Your Nephew will always command me in every thing that may contribute
                            to his convenience whilst he remains on this Island; but I am fearful that neither our attentions, the temperature
                            & salubrity of the climate, nor the skill of his Physician will restore him to health in so short a period as he
                            wishes, & we at first believed. His disorders appear too obstinate to give way immediately to the prescriptions of
                            his Physician aided by the feeble remains of a good constitution. He has been for a few days past under the care of Doctor
                            Waterhouse, a young gentleman who received his education in Europe under the particular patronage of Doctor Forthergill
                            late Physician to the King of England, & the Major has found relief from his advice: a bilious attack has
                            encreased his complaints for a week past, but this the Doctor has partly removed; & if he has equal success in
                            removing the pain from his breast, which he thinks is caused in a great measure by the bile, there appears no reason why
                            he may not, in a few weeks, be restored to his pristine health & spirits. He has tryed the cold bath but found it
                            did not agree with him.
                        Will Your Excellency permit before I close this letter, as contingencies prevented me from takeing my leave
                            personally, to express the unfeigned sentiments of a most respectfull attachment to Your Excellency, and my ardent wishes that
                            your moments of retirement may be as happy as Your public life has been successfull & glorious. I
                            have the honor to be with the highest respect Your Excellency’s Most Obedient & most Humble Servant
                        
                            D. Lyman
                        
                    